IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

STEVEN A. MCLEOD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5610

DR. MICHAEL W. GILLUM,

      Appellee.

_____________________________/

Opinion filed February 3, 2016.

An appeal from an order of the Circuit Court for Jefferson County.
Karen A. Gievers, Judge.

Steven A. McLeod, pro se, Appellant.

Dr. Michael W. Gillum, pro se, Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, BILBREY, and KELSEY, JJ., CONCUR.